DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 5/26/2022.  As directed by the amendment, claims 1-18 have been amended. Claims 1-18 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities: 
The specification has a number of references to “sprung loaded,” which are understood to have been intended to read “spring loaded.”  
The specification has a number of recitations of “momentarily,” which is understood to have been intended to read “momentary” in all instances except page 8, line 20, and page 19, line 33.
Appropriate correction is required.

	Claim Objections
Claims 1-6, 14 and 16 are objected to because of the following informalities:  
Claim 1, line 20 should read “momentary” not “momentarily”
Claim 2, line 14 should read “momentary” not “momentarily”
Claim 3, lines 3, 9 and 12 should read “spring loaded” not “sprung loaded”
Claim 3, line 10 should read “momentary” not “momentarily”
Claim 4, lines 8 should be amended to read “is configured to be triggered” to make it clear that an active method step is not being recited in an apparatus claim
Claim 5, line 3 should be amended to read “is configured to trigger
Claim 5, lines 6-7 should be amended to read “is configured to be triggered” to make it clear that an active method step is not being recited in an apparatus claim
Claim 6, line 2 should be amended to read “that is configured to interact
Claim 6, line 7 should be amended to read “is configured to be triggered” to make it clear that an active method step is not being recited in an apparatus claim
Claim 14, line 3 should read “spring loaded” not “sprung loaded”
Claim 16, line 4-5 should read “attached in a removable manner”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the feedback electrical path" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 will be considered to depend from claim 2, which provides the requisite antecedent basis.
Regarding claim 16, which incorporates all of the limitations of claim 1, it is unclear if the “at least a status and/or at least a working parameter” in lines 6-7 of claim 16 is the same as those in lines 4-5 of claim 1, or different. As best understood, they are the same, such that where claim 16, lines 5-7, recites “wherein the electronic module…attached to the inhaler” is redundant and should be deleted for clarity.

Claim Interpretation
The term “optionally” in the claims is understood to clearly indicate the alternative presence or absence of a limitation; any limitation recited as “optional” is understood to not be required.

Allowable Subject Matter
Claims 1-6, 8-15, 17 and 18 are objected to as allowable, pending correction of the minor informalities noted above.
Claims 7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: While PCBs with either temporarily (Calderon Oliveras et al. (US 2018/0140788 A1; para [0047]) or permanently joined batteries (Roche et al. (US 2022/0218920 A1; paras [0062-63]) were known in the inhaler art before the effective filing date of the claimed invention, as were the general use of latching switches (Panarello et al. (US 2019/0117919 A1; para [0094]); Ampolini et al. (WO 2014/150247 A1; page 37, line 34-page 38, line 6); Wolf (US 5,809,997; col. 11, lines 31-36); Sur et al. (US 2018/0070634 A1; para [0067])), the prior art does not disclose or teach the combination of a PCB with permanently joined battery and a main switch and latching circuit associated with two terminals on the PCB and electronic components as claimed, the latching circuit being configured to maintain power supply to the electronic components during momentary disconnections between the first and second terminal due to a fault in the main switch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 7:30a-4:30p, F 7:30a-11:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785